ORDER
PER CURIAM.
Rehnquist Design & Build, Inc., et al. (hereinafter, “RDB”) appeals from the trial court’s grant of summary judgment in favor of Lawrence G. Schermer, Trustee, et al. (hereinafter, “Schermer”) on its adverse possession claim. RDB raises four points on appeal. RDB claims Schermer failed to: (1) demonstrate exclusive or hos*779tile possession, (2) negate the factual issues raised in the pleadings, and (3) establish the precise boundary of the adversely possessed land. Additionally, RDB alleges the trial court failed to provide RDB with an opportunity to conduct discovery.
We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).